DETAILED ACTION
This action is responsive to claims filed 04/27/2021 and Applicant’s request for reconsideration of application 14/822286 filed 04/27/2021.
Claims 1-22 have been examined with this office action.

Information Disclosure Statement 
The information disclosure statement filed 01/07/2021 have been received, considered as indicated, and placed on record in the file.

Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance: the prior fails to teach, suggest, or render obvious as a whole, either alone or in combination the following features of the claimed invention.
 
Independent claims 1, 7, and 14 where found by the Patent Board to read over the closest prior art Payne (PGPub Document No. 20030144947), Pruitt (U.S. Patent No. 7668773), Dembo (U.S. Patent No. 5148365), and Present (PGPub Document No. 20090063363). Further, the amendment to claims and the Terminal Disclaimer filed 04/05/2021 overcomes the standing Double Patenting rejection of co-pending application 14/812717. As such, none of the cited prior art reference’s disclosures can be used to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination the basis of a 

It appears that the instant invention is beyond the skill of one of ordinary art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it. NOR would they have been able to predict the results, and as such, they would have not capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/29/2021